DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 24 February 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation wherein the processor is configured to, “detect an over-immersion state of the user based on the at least one 
Regarding claim 1, Applicant provides the claim limitation wherein the processor is configured to, “release the over-immersion state of the user” when an over-immersion state is detected, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 1 is rendered indefinite.  Specifically, it is unclear based on the currently provided claim language, what and/or how the “over-immersion state of the user” is “released”, for example, does the robot stop and/or turn off the claimed output interface, or alternatively, does the robot prompt the user to perform some kind of input and/or action, or further does the robot move (i.e. turn, rotate, travel) away from said user, or some combination and/or other variable thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-13, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.  
Regarding claim 14, Applicant provides the claim limitation wherein the method comprises, “detecting an over-immersion state of the user based on the at least one image”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “over-immersion state” encompass, and therefore claim 14 is rendered indefinite.  Specifically, it is unclear what constitutes an “over-immersion state of the user”. Additionally, it is unclear how said “over-immersion state” is detected, for example, is an “over-immersion state” based on a user’s detected emotion compared to some kind of table, predetermined value or threshold, or alternatively, is the “over-immersion state” detected based on the gaze of a user compared to some kind of predetermined value or threshold, or further, is the “over-immersion state” detected based on the amount of blinking of a user compared to some predetermined value or threshold, or some combination and/or alternative variable thereof.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 14, Applicant provides the claim limitation wherein the method comprises, “releasing over-immersion of the user” after an over-immersion state is detected, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 14 is rendered indefinite.  Specifically, it is unclear based on the currently provided claim language, what and/or how the “over-immersion state of the user” is “released”, for 
Regarding claims 15-20, these claims are either directly or indirectly dependent upon independent claim 14, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.  

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 6-8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner et al (US 2019/0070735 A1, hereinafter Tappeiner) in view of Boccanfuso et al (US 2018/0301053 A1, hereinafter Boccanfuso).
Regarding claim 1, Tappeiner discloses a robot (Figure 1, robot 100) comprising: 
an output interface including at least one of a display (Figure 1, display 140) and a speaker (Figure 1; at least as in paragraphs 0020 and 0024-0025, wherein the robot 100 includes an electronic display 140 and one or more speakers, which together are construed as “an output interface”); 
a camera (Figure 1, camera 150; at least as in paragraphs 0023 and 0027); and 
a processor (at least as in paragraph 0037 wherein the robot includes data processing hardware for executing functionality of the robot) configured to: 
control the output interface to output content to the display or to the speaker (Figures 1 & 2; at least as in paragraphs 0020, 0024-0025 and 0039-0045, wherein visual and/or audio data is output via one or both of the display and speaker of the robot), 

detect an over-immersion state of the user based on the at least one image (at least as in paragraphs 0039-0045, 0082-0083 and 0170-0180, wherein an attention level of a user (i.e. person) is determined by at least detecting the gaze of said user compared to a threshold amount of time), and 
when the over-immersion state is detected, release the over-immersion state of the user (at least as in paragraphs 0039-0045, 0082-0083 and 0170-0180, wherein based on the detected attention level of a user, the robot responds (i.e. produces some kind of output) to said user).  Examiner notes wherein as best understood, in light of the 35 USC 112(b), or second paragraph, rejections provided above, an “over-immersion state” correlates to a user looking at a display element for longer than a preset threshold amount of time, and further based on the threshold amount of time being exceeded, producing some kind of output to interact with said user.
	Boccanfuso discloses an interactive robotic system, including a robot with a head, arms and legs, a camera installed in the head of the robot, and a user computer device, which is communicatively coupled to said robot, and further may or may not be hardwired to the robot.  Boccanfuso goes on to teach wherein output content (i.e. a lesson) is provided to a user via a display of the computing device, and further wherein based on tracking information associated with said user, an attentive/inattentive state of the user may be determined.  Boccanfuso additionally teaches wherein based on a 
Regarding claim 6, in view of the above combination of Tappeiner and Boccanfuso, Tappeiner further discloses wherein the processor is further configured to: track a gaze of the user from the at least one image, and detect that the user is in the over-immersion state based on a result of tracking (at least as in paragraphs 0039-0045, 0082-0083 and 0170-0180, wherein an attention level of a user (i.e. person) is determined by at least detecting the gaze of said user compared to a threshold amount of time).
Regarding claim 7, in view of the above combination of Tappeiner and Boccanfuso, Tappeiner further discloses wherein the processor detects that the user is in the over-immersion state, upon detecting that a position of the gaze is constant 
Regarding claim 8, in view of the above combination of Tappeiner and Boccanfuso, Boccanfuso further discloses wherein the output interface includes the display, wherein the content includes a graphical user interface (GUI) output through the display, and wherein the processor is further configured to: acquire display position change information of the GUI, track a gaze of the user to determine a gaze position change of the user, and when a position change of the GUI based on the acquired display position change information corresponds to the gaze position change of the user, detect that the user is in the over-immersion state (Figures 4-5; at least as in paragraphs 0044, 0046-0048, 0051 and 0057-0062).
Regarding claim 10, in view of the above combination of Tappeiner and Boccanfuso, Tappeiner discloses the robot further comprising a communication transceiver for connecting the robot to a server, wherein the processor is further configured to: transmit the at least one image to the server through the communication transceiver, when the over-immersion state of the user is detected by the server, receive over- immersion detection information from the server, and control the operation of releasing the over-immersion state of the user in response to the received over-immersion detection information (at least paragraphs 0020 and 0148-0150).
Regarding claim 11, in view of the above combination of Tappeiner and Boccanfuso, Boccanfuso further discloses wherein, wherein the output interface includes the display and the speaker, and wherein the release of the over-immersion of 
Regarding claim 12, in view of the above combination of Tappeiner and Boccanfuso, Boccanfuso further discloses the robot further comprising at least one of a first motor configured to rotate the robot or a second motor configured to tilt the robot, wherein, when the over-immersion state is detected, the processor is further configured to control driving of at least one of the first motor and the second motor (Figures 4-5; at least as in paragraphs 0046-0048 and 0057-0062).
Regarding claim 13, in view of the above combination of Tappeiner and Boccanfuso, Boccanfuso further discloses the robot further comprising a communication transceiver for connection with a terminal, wherein, when the over-immersion state is detected, the processor transmits, to the terminal, a notification indicating that the user is in an over-immersion state (Figures 4-5; at least as in paragraphs 0046-0048 and 0057-0062).
Regarding claim 14, Tappeiner discloses a method of controlling a robot (Figure 1, robot 100) including a camera (Figure 1, camera 150; at least as in paragraphs 0023 and 0027) and at least one of a display (Figure 1, display 140) and a speaker (not shown, but at least as disclosed in paragraph 0025), the method comprising: 
outputting content through the at least one of the display and the speaker (Figures 1 & 2; at least as in paragraphs 0020, 0024-0025 and 0039-0045, wherein visual and/or audio data is output via one or both of the display and speaker of the robot); 

detecting an over-immersion state of the user based on the at least one image (at least as in paragraphs 0039-0045, 0082-0083 and 0170-0180, wherein an attention level of a user (i.e. person) is determined by at least detecting the gaze of said user compared to a threshold amount of time); and 
after the over-immersion state is detected, releasing over-immersion of the user (at least as in paragraphs 0039-0045, 0082-0083 and 0170-0180, wherein based on the detected attention level of a user, the robot responds (i.e. produces some kind of output) to said user).  Examiner notes wherein as best understood, in light of the 35 USC 112(b), or second paragraph, rejections provided above, an “over-immersion state” correlates to a user looking at a display element for longer than a preset threshold amount of time, and further based on the threshold amount of time being exceeded, producing some kind of output to interact with said user.
	Boccanfuso discloses an interactive robotic system, including a robot with a head, arms and legs, a camera installed in the head of the robot, and a user computer device, which is communicatively coupled to said robot, and further may or may not be hardwired to the robot.  Boccanfuso goes on to teach wherein output content (i.e. a lesson) is provided to a user via a display of the computing device, and further wherein based on tracking information associated with said user, an attentive/inattentive state of the user may be determined.  Boccanfuso additionally teaches wherein based on a detected inattentive state of the user, the robot produces some kind of output to interact 
Regarding claim 17, in view of the above combination of Tappeiner and Boccanfuso, Tappeiner further discloses wherein the detecting of the over-immersion state includes: tracking a gaze of the user from the at least one image; and detecting the over-immersion state based on a result of tracking (at least as in paragraphs 0039-0045, 0082-0083 and 0170-0180, wherein an attention level of a user (i.e. person) is determined by at least detecting the gaze of said user compared to a threshold amount of time).
Regarding claim 18, in view of the above combination of Tappeiner and Boccanfuso, Tappeiner further discloses wherein the detecting of the over-immersion state based on the result of tracking includes detecting that the user is in an over-immersion state, upon detecting that a position of the gaze of the user is constant 
Regarding claim 19, in view of the above combination of Tappeiner and Boccanfuso, Boccanfuso further discloses wherein the output interface includes the display, wherein the content includes a graphical user interface (GUI) output through the display, and wherein the detecting of the over-immersion state based on the result of tracking includes: acquiring display position change information of the GUI; comparing a position change of the GUI based on the acquired display position change information with a gaze position change of the user detected according to the tracking of the gaze; and when the position change of the GUI corresponds to the gaze position change during a reference time as a result of comparison, detecting that the user is in the over-immersion state (Figures 4-5; at least as in paragraphs 0044, 0046-0048, 0051 and 0057-0062).
Regarding claim 20, in view of the above combination of Tappeiner and Boccanfuso, Boccanfuso further discloses wherein the controlling of operation of releasing the over-immersion state includes at least one of: displaying a touch item through the display and outputting a message through the speaker for inducing touch of the touch item by the user (Figures 4-5; at least as in paragraphs 0046-0048 and 0057-0062); driving at least one of a first motor configured to rotate the robot or a second motor configured to tilt the robot (Figures 4-5; at least as in paragraphs 0046-0048 and 0057-0062); and transmitting, to a terminal, a notification indicating that the user is in an .

Claims 2-5, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner et al (US 2019/0070735 A1, hereinafter Tappeiner) as modified by Boccanfuso et al (US 2018/0301053 A1, hereinafter Boccanfuso) above, and further in view of Ichiboshi et al (US 2018/0121784 A1, hereinafter Ichiboshi).
The teachings of Tappeiner and Boccanfuso have been discussed above.
Regarding claim 2, as noted in the above referenced teachings of Tappeiner as modified by Boccanfuso, teaches wherein a robot tracks a user through the use of a camera and analyzes said image data to make a determination on the attentive state (immersion level) of a user as they interact with the robot.  That said, modified Tappeiner is silent regarding wherein the robot further comprises an emotion recognizer trained to recognize an emotion of the user from input data, wherein the processor is further configured to: recognize the emotion of the user from the at least one image through the emotion recognizer, and detect the over-immersion state based on the recognized emotion.  Ichiboshi discloses a conversation control system for a robot that interacts with a user.  Ichiboshi teaches wherein the robot includes a camera for capturing one or more images of the user to identify one or more of a facial expression, the number of blinks a user makes, body movement and posture of the user, such that the collected information is provided to a machine learning model to determine a user’s mental state (including emotion) and further, based on a user’s determined mental 
Regarding claim 3, in view of the above combination of Tappeiner, Boccanfuso and Ichiboshi, Ichiboshi further discloses wherein the emotion recognizer includes at least one recognizer implemented through deep learning (Figures 1-3, 7 & 10; at least as in paragraphs 0015-0021 and 0054-0055, specifically wherein Ichiboshi utilized machine learning to evaluate a user’s mental state).
Regarding claim 4, in view of the above combination of Tappeiner, Boccanfuso and Ichiboshi, Tappeiner further discloses wherein the at least one image includes a video or a plurality of still images captured at predetermined time points (at least as in paragraph 0075 and 0082-0083).
Regarding claim 5, in view of the above combination of Tappeiner, Boccanfuso and Ichiboshi, Ichiboshi further discloses wherein the processor is further configured to: periodically or continuously recognize the emotion of the user from the at least one image through the emotion recognizer, and detect that the user is in an over-immersion state when the recognized emotion remains the same during a reference time (Figures 1-3, 7 & 10; at least as in paragraphs 0015-0021 and 0054-0055).
Regarding claim 9, as noted in the above referenced teachings of Tappeiner as modified by Boccanfuso, teaches wherein a robot tracks a user through the use of a camera and analyzes said image data to make a determination on the attentive state (immersion level) of a user as they interact with the robot.  That said, modified Tappeiner is silent regarding wherein the processor is further configured to: measure a number of eye blinks of the user from the at least one image during a reference time, and when the measured number of eye blinks is less than a reference number, determine that the user is in the over-immersion state (Figures 1-3, 7 & 10; at least as in paragraphs 0021 and 0054-0055, wherein the number of blinks of a user are utilized in determining a user’s mental state).  Ichiboshi discloses a conversation control system for a robot that interacts with a user.  Ichiboshi teaches wherein the robot includes a camera for capturing one or more images of the user to identify one or more of a facial expression, the number of blinks a user makes, body movement and posture of the user, such that the collected information is provided to a machine learning model to determine a user’s mental state (including emotion) and further, based on a user’s determined mental state, the robot adjusts its personality to better communicate with said user (Figures 1-3, 7 & 10; at least as in paragraphs 0015-0021 and 0054-0055).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Tappeiner, as modified by Boccanfuso above, to include Ichiboshi’s teaching of determining a user’s mental state through analysis of user characteristics, and subsequently based on a determined mental state 
Regarding claim 15, as noted in the above referenced teachings of Tappeiner as modified by Boccanfuso, teaches wherein a robot tracks a user through the use of a camera and analyzes said image data to make a determination on the attentive state (immersion level) of a user as they interact with the robot.  That said, modified Tappeiner is silent regarding wherein the detecting of the over-immersion state includes: recognizing an emotion of the user from the at least one image by an emotion recognizer trained to recognize the emotion of the user; and detecting the over-immersion state based on the recognized emotion.  Ichiboshi discloses a conversation control system for a robot that interacts with a user.  Ichiboshi teaches wherein the robot includes a camera for capturing one or more images of the user to identify one or more of a facial expression, the number of blinks a user makes, body movement and posture of the user, such that the collected information is provided to a machine learning model to determine a user’s mental state (including emotion) and further, based on a user’s determined mental state, the robot adjusts its personality to better communicate with 
Regarding claim 16, in view of the above combination of Tappeiner, Boccanfuso and Ichiboshi, Ichiboshi further discloses wherein the detecting of the over-immersion state based on the recognized emotion includes detecting that the user is in an over-immersion state, when the recognized emotion remains the same during a reference time or more (Figures 1-3, 7 & 10; at least as in paragraphs 0015-0021 and 0054-0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664